DETAILED ACTION

This action is in response to the Application filed on 09/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/01/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
       The following title is suggested: --MULTIPHASE DC-DC POWER CONVERTER--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 2, 9 – 12, 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0086416; (hereinafter Kudo) in view of US Pub. No. 2006/0212138; (hereinafter Zhang).

Regarding claim 1, Kudo [e.g. Figs. 1- 2] discloses a system switching power supply device comprising: a plurality of power converters, each including an inductor [e.g. L11-L13], a switching circuit [e.g. Fig. 2; QH(1), QL(1)], and an individual analog controller [e.g. Fig. 2; R1(1), R2(1), CMPp[1]]; a common controller [e.g. PCTLIC1] configured to output oscillation control signals [e.g. CLKO11, CLK12, CLK13] to the plurality of power converters; and a common output terminal [e.g. VO1] that is connected to output parts of the plurality of power converters in parallel and connected to a load [e.g. LOD (CPU)], wherein the individual analog controller includes an analog electronic circuit [e.g. Fig. 2; R1(1), R2(1), CMPp[1]], and a driver [e.g. FFp(1), LGC(1)] configured to drive a switch of the switching circuit, and wherein the common controller includes a digital electronic circuit that is configured to perform programmable arithmetic processing [e.g. paragraph 043 recites “the microcontroller unit MCU has an MPU (Micro Processing Unit) provided thereinside capable of executing a program or the like on the memory unit MEMU”].
Kudo fails to disclose a feedback signal generator configured to detect a state of the output part of the power converter and generate a feedback signal fed back to the power converter.
Zhang [e.g. Figs. 1 - 2] teaches a feedback signal generator configured to detect a state of the output part of the power converter [e.g. comparators at 64, at 60 or at 62] and generate a feedback signal fed back to the power converter [e.g. output of any of comparators at 64, 60 or at 62].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kudo by a feedback signal generator configured to detect a state of the output part of the power converter and generate a feedback signal fed back to the power converter as taught by Zhang in order of being able to determine if the parameters are between the specifications or under fault, paragraph 046.

Regarding claim 2, Kudo [e.g. Figs. 1- 2] discloses wherein the individual analog controller includes a pulse width modulation control IC [e.g. paragraph 051 recites “the PWM-equipped drive units PSIP11 through PSIP13”], and the common controller is configured to generate an oscillation signal [e.g. CLKO11-CLK13] by arithmetic processing in which a phase of a switching frequency is able to be set in a programmable manner in association with the number of the plurality of power converters [e.g. Abstract recites “The microcontroller unit outputs clock signals each having a frequency and a phase defined based on a program on the memory unit to the respective PWM-equipped drive units”], and output the oscillation signal to the individual analog controller [e.g. as shown].

Regarding claim 9 and claim 17, Kudo [e.g. Figs. 1- 3] discloses wherein the common controller is configured to output control signals including oscillation signals [e.g. CLKO11-CLK13] in which phases of switching frequencies of the plurality of power converters are shifted from one another [e.g. as shown in Fig. 3].

Regarding claim 10 and claim 18, Kudo [e.g. Figs. 1- 3] discloses wherein the common controller is configured to perform signal processing in accordance with an instruction signal [e.g. FB1] from an outside connected to the common output terminal [e.g. R11 is outside connected to VO1 via AMP11, paragraph 053], and set operations of the individual analog controllers of the plurality of power converters [e.g. as shown in Fig. 2].

Regarding claim 11 and claim 19, Kudo [e.g. Figs. 1 - 2] discloses wherein the switching circuit and the individual analog controller are configured as a PWM control IC including FETs that are integrated together [e.g. as shown integrated in PSP11-PSP13].

Regarding claim 12 and claim 20, Kudo [e.g. Figs. 1 - 2] discloses wherein the common controller [e.g. PCTLIC1] includes a programmable microprocessor [e.g. paragraph 092 recites “The microcontroller unit MCU is equipped with various peripheral circuit blocks in addition to a microprocessor core (MPU core or CPU core) MPU_CR capable of executing a program on a memory unit MEMU”].

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Zhang and further in view of US Pub. No. 2017/0063239; (hereinafter Wu).

Regarding claim 8 and claim 16, Kudo fails to disclose further comprising: an inductor current detection circuit configured to detect current of the inductor, wherein the inductor current detection circuit includes a detection capacitor and a detection resistor that configure a CR time constant having a predetermined relationship with a specific inductance and a specific AC resistance at a switching frequency of the inductor, and a series circuit, including the detection resistor and the detection capacitor, which is connected in parallel to the inductor, and the inductor current detection circuit is configured to generate an output signal on the basis of a voltage across the detection capacitor.
Zhang [e.g. Fig. 2] teaches further comprising: an inductor current detection circuit configured to detect current of the inductor, wherein the inductor current detection circuit includes a detection capacitor and a detection resistor, and a series circuit, including the detection resistor and the detection capacitor, which is connected in parallel to the inductor, and the inductor current detection circuit is configured to generate an output signal on the basis of a voltage across the detection capacitor [e.g. as shown below with respect to Fig. 2].


    PNG
    media_image1.png
    475
    341
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kudo by further comprising: an inductor current detection circuit configured to detect current of the inductor, wherein the inductor current detection circuit includes a detection capacitor and a detection resistor, and a series circuit, including the detection resistor and the detection capacitor, which is connected in parallel to the inductor, and the inductor current detection circuit is configured to generate an output signal on the basis of a voltage across the detection capacitor as taught by Zhang in order of being able to determine if the inductor current is between the specifications or under fault, paragraph 046.
Wu [e.g. Fig. 3] teaches wherein the inductor current detection circuit includes a detection capacitor [e.g. CS1] and a detection resistor [e.g. RS1] that configure a CR time constant having a predetermined relationship with a specific inductance and a specific AC resistance at a switching frequency of the inductor [e.g. paragraph 046 recites “The current accuracy of the power converter depends on the sense devices such as current-shunt or DCR of inductor (L), which are illustrated within multi-phase VR module 114. the time-constants of sense components for an operating phase are matched, where L/DCR=RS×CS, the cross voltage of sense capacitor (Vcs) will be proportional to the inductor current such that Vcs=IL×DCR. As a result, calibration controller 116 utilizes PWM controller 212 to determine the total current of the multi-phase VR 208 by sensing the Vcs of all operating phases”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kudo by wherein the inductor current detection circuit includes a detection capacitor and a detection resistor that configure a CR time constant having a predetermined relationship with a specific inductance and a specific AC resistance at a switching frequency of the inductor as taught by Wu in order of being able to provide accuracy to current detection.




Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 3 – 7 and 13 – 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the feedback signal generator includes a common node that connects the plurality of power converters in parallel, an individual current signal generator configured to generate an individual current signal based on current of the inductor of the power converter, a common signal generator configured to generate a common bus signal to flow to the common node, on the basis of the individual current signal for the power converter, and an individual current feedback signal generator configured to generate an individual current feedback signal on the basis of a difference between the individual current signal and the common bus signal and output the individual current feedback signal as the feedback signal”.
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the feedback signal generator includes a common node that connects the plurality of power converters in parallel, an individual current signal generator configured to generate an individual current signal based on current of the inductor of the power converter, a common signal generator configured to generate a common bus signal to flow to the common node, on the basis of the individual current signal for the power converter, and an individual current feedback signal generator configured to generate an individual current feedback signal on the basis of a difference between the individual current signal and the common bus signal and output the individual current feedback signal as the feedback signal”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838